Citation Nr: 1045216	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
degenerative disc disease of the lumbar spine, currently rated 20 
percent disabling.  

2.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1977 to December 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.  The Veteran testified at a hearing before 
the Board in August 2010.  

The August 2006 rating decision also granted service connection 
for coronary artery disease, hypertension, dyshidrosis of the 
bilateral hands, and deviated nasal septum status post 
rhinoplasty, and the Veteran filed a notice of disagreement in 
August 2007 with regard to the disability evaluations assigned.  
However, in a January 2008 statement, the Veteran expressly 
indicated that he was only appealing the low back, left and right 
elbow, GERD, and nose issues.  Thus, the coronary artery disease, 
hypertension, dyshidrosis of the bilateral hands, and deviated 
nasal septum status post rhinoplasty issues are not in appellate 
status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The November 2008 statement of the case was also issued with 
regard to initial increased evaluations for left and right elbow 
biceps tendonitis, and status post basal cell carcinoma of the 
left dorsolateral nose.  However, in his Substantive Appeal the 
Veteran expressly indicated that he was only appealing the lumbar 
spine and GERD issues.  Thus, the biceps and nose issues are not 
in appellate status.  See generally 38 U.S.C.A. § 7105 (West 
2002). 

The issue of entitlement to an initial increased evaluation for 
degenerative disc disease of the lumbar spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

The issues of service connection for an eye disability and 
hematoma have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

For the entire appeal period, the Veteran's GERD is manifested by 
recurrent epigastric distress with pyrosis and regurgitation.


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation (but no higher) 
for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7346 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation was accomplished by way of a letter from the RO to the 
Veteran dated in February 2006.  However, this notice did not 
address the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
claim was readjudicated in the November 2008 Statement of the 
Case.  Mayfield, 444 F.3d at 1333.  The Veteran's post-service 
private medical records are on file, as are multiple VA 
examination reports.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this 
regard, they contain the pertinent clinical findings, such as the 
symptoms of the Veteran's GERD, relevant to the pertinent 
diagnostic codes.  The Veteran and his representative have not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
have not argued (nor does the evidence show) any notice 
deficiency, or that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied.  



Criteria & Analysis

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In Fenderson, the Court also discussed the concept of 
the "staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Fenderson at 126-28; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The present appeal involves the Veteran's claim that the severity 
of his service-connected GERD warrants a higher initial 
disability rating.  An August 2006 rating decision granted 
service connection for GERD and assigned a noncompensable 
disability rating effective January 1, 2006, under Diagnostic 
Code 7399-7346.  

The Veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned Diagnostic Code 7399 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers of 
the most closely related body part and "99."  See 38 C.F.R. 
§ 4.20 (2010).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.118, DC 7346, hernia hiatal.  

Under this Diagnostic Code, symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health warrants a 60 percent evaluation.  A 30 percent evaluation 
is warranted where there is persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  Finally, a 10 percent evaluation is 
warranted with two or more of the symptoms for the 30 percent 
evaluation of less severity.  Id.

The Veteran underwent a VA examination in March 2006.  He 
reported a burning sensation in the epigastrium that radiated up 
to his throat.  He stated that he got a sour taste in the back of 
his mouth.  He reported that his symptoms recurred if he did not 
take his medication and avoided food that aggravated his 
symptoms.  He denied dysphagia, odynophagia, nausea, vomiting, 
hematemesis, diarrhea, constipation, and weight changes.  He 
stated that this had no effect on his usual daily activities or 
his employment.  Following physical examination, the examiner 
diagnosed GERD.  

The Veteran underwent another VA examination in October 2008.  He 
reported that he continued to take medication and had occasional 
heartburn.  Upon physical examination, there was a normal 
abdominal examination with no hernia present.  The examiner 
diagnosed GERD and noted that it had no significant effects on 
usual occupation or usual daily activities.  

Private treatment records from Dr. J.L.K. dated in December 2008 
reflect that the Veteran was assessed with chronic left shoulder 
pain and nocturnal GERD.  

The Veteran testified at the August 2010 Board hearing that he 
has had regurgitation and left shoulder pain.  

As noted above, the Veteran reported pyrosis at the March 2006 VA 
examination.  Moreover, Dr. J.L.K. assessed chronic left shoulder 
pain in December 2008 and the Veteran testified at the August 
2010 Board hearing that he has had regurgitation and left 
shoulder pain.  Thus, there is evidence of two or more of the 
symptoms of GERD under DC 7346.  Thus, a 10 percent disability 
rating should be assigned.  To that extent, the appeal is 
granted.  

The Board finds that level of impairment does not meet the 
criteria for a 30 percent rating under the applicable Diagnostic 
Codes.  The Veteran is not shown to have dysphagia.  Further, the 
symptoms have not resulted in considerable impairment of health, 
which are the criteria for the next higher rating under 
Diagnostic Code 7346.  For example, at the March 2006 VA 
examination, the Veteran denied dysphagia and stated that GERD 
has not affected his usual daily activities or his employment.  
Moreover, the October 2008 VA examiner noted that GERD had no 
significant effects on usual occupation or usual daily 
activities.

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's service-
connected GERD.  However, no higher or separate evaluation is 
warranted under any of these diagnostic codes.  In this regard, 
the Board observes that higher evaluation under Diagnostic Code 
7308 is not warranted as there is no evidence of weight loss and 
the Veteran denied weight changes at the March 2006 VA 
examination.

The Board also finds that there was no discrete period since the 
effective date of the grant of service connection during which 
the Veteran's GERD more nearly approximated the criteria for a 
rating higher than 10 percent.  In other words, the evidence does 
not support assignment of "staged ratings" in this case.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).  The question of an extraschedular rating is 
a component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

In this case, the Veteran's disability is rated under the 
diagnostic code that evaluates a hiatal hernia.  This diagnostic 
code essentially takes into account the pain and limitation of 
function reported in the record.  As such, the schedule is 
adequate to evaluate the disability, and referral for 
consideration of an extraschedular rating is not warranted.  
Since the schedular evaluation contemplates the claimant's level 
of disability and symptomatology, the Board does not need to 
determine whether an exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."


ORDER

Entitlement to a 10 percent disability rating for GERD is 
warranted.  To this extent, the appeal is granted, subject to VA 
laws and regulations applicable to payment of monetary benefits. 


REMAND

The Veteran testified at the August 2010 Board hearing that his 
back disability has worsened since his last VA examination in 
October 2008.  The VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding 
that, where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination).  The Veteran also testified at the 
August 2010 Board hearing that the neurological effects of the 
disability have not been considered.  Thus, the Board is of the 
opinion that the Veteran should be afforded an additional VA 
examination.  

Additionally, although the Veteran was provided with VCAA notice 
in February 2006, the notice included no information on 
disability ratings and effective dates.  


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice 
pertaining to his claim, which satisfies 
the requirements of the Court's holding in 
Dingess/Hartman, including notice of 
disability ratings and effective dates.  

2.  The Veteran should be afforded an 
examination of his back to ascertain the 
severity and manifestations of his service-
connected low back disability and the 
degree of impairment this disability causes 
in his capacity for performing 
substantially gainful employment.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
Veteran's low back in detail.  The examiner 
should also note whether there are any 
neurologic symptoms related to the low back 
disability, and if so, the nature and 
extent of those symptoms.  Lastly, the 
examiner is requested to offer an opinion 
as to the degree of functional impairment 
the Veteran's service-connected low back 
disability produces in his capacity for 
performing substantially gainful 
employment.  However, if the requested 
opinion(s) cannot be provided without 
resort to speculation, the examiner should 
so state and explain why an opinion cannot 
be provided without resort to speculation.  
A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file or in 
the alternative, the claims file, must be 
made available to the examiner for review.  

3.  Thereafter, adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


